Per curiam.
The Formal Advisory Opinion Board of the State Bar of Georgia has submitted a proposed formal advisory opinion, suggesting, in part, the following:
It is ethically improper for an attorney to engage in simultaneous representation of the county and private parties in matters adverse to the county. A conflict of interest exists when a part-time county attorney also represents private interests adverse to the county. Moreover, this is not a situation in which it is “obvious” that “adequate” representation could be provided to both clients, and therefore, consent to the representation of the conflicting interests is not available.
We neither adopt nor reject the proposed opinion. The practice of law on behalf of public agencies is too varied and complex to warrant a per se rule of disqualification. At the same time, the potential for conflicts of interest in that practice are such that a purported waiver by a public agency may not be sufficient, in se, to eliminate questions of conflicts.

All the Justices concur.

Michael J. Bowers, Attorney General, Alston & Bird, Kevin E. Grady, King & Spalding, Frank■ C. Jones, for applicant.